A’
    _‘.. ,’

    :
 ,, ‘I
:
              OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                                 AUSTIN
publication OT postI..ng
                       of cloation notices, Andycanvxssing
of the returns by the comlssioncrsl court.




        You e-211not&o that til0consolidation of a aomo2r-
school di'strictwith a CC~~L~~GUS iidepend0nt 8~2~001 distmzict
"in the sfmo or in an adjoinizlgCouzity"is sleciSical.lg au-
thorized.
~Eotibrable
          B.mnal3.CaMrep,   pG6'#3




        n t$wtion
     ROlidRtiO3 Of
: